Nicholson, C. J.,
delivered the opinion of the court.
The proof in this case is, that in October, 1865, Leutz conveyed his land to Earnhart upon the consideration expressed in the deed, of $600, and afterward, in 1868, Earnhart sold the said land to Brown for $1,200.
The question in the case is, whether the purchase of the land by Earnhart from Leutz in 1865 was fair, and for an adequate consideration, or was effected by Earnhart’s taking advantage of the mental imbecility of Leutz, and availing himself of the confidence reposed in him by Leutz in consequence of the relationship existing between Earnhart and the wife of *712Leutz, whereby he procured the land at a price so far below its real value as to furnish evidence of fraud in the transaction.
The proof abundantly shows that Leutz was an old man of a very low order of intellect, not an idiot, but removed* only a few degrees above idiocy, having but little idea of the value of property, and relying mainly on- his wife in business transactions. That Earnhart was related to Leutz’s wife, and was possessed of intelligence and shrewdness in business matters, and enjoyed the unbounded confidence of Leutz.
It further appears that Earnhart’s idea of the value of the property,- and the reasonable value of it at the time of the conveyance, was from $1,000 to $1,200.
It is further in proof, that after selling the land at an advance of 100 per cent, making a profit of $600, Earnhart voluntarily gave to Leutz’s wife $300, as Earnhart testifies, or lent it, which he says was about the same thing as giving it.
Upon the general facts, which are fully made out, Chancellor Marks was of opinion that the transaction was palpably fraudulent, and we concur with him in his conclusion, and affirm his decree, giving to the complainant the relief prayed for, with costs.